847 So.2d 1050 (2003)
Barry KRISCHER, State Attorney and the State of Florida, Appellants,
v.
Michael FORD, Appellee.
No. 4D02-2283.
District Court of Appeal of Florida, Fourth District.
May 28, 2003.
Rehearing Denied July 10, 2003.
*1051 Charles J. Crist, Jr. Attorney General, Tallahassee, and Richard L. Polin, Assistant Attorney General, Miami, for appellants.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
The State appeals a trial court order, which granted the defendant's motion to enforce the plea agreement and ordered the release of the defendant from the "care, custody and control of Florida Department of Children and Families." The defendant had been held pursuant to a probable cause finding under the Jimmy Ryce Act. We treat this appeal as a petition for writ of certiorari. Satz v. Runion, 838 So.2d 689 (Fla. 4th DCA 2003); State v. Stapleton, 764 So.2d 886 (Fla. 4th DCA 2000); State v. Pettis, 520 So.2d 250 (Fla. 1988).
For the reasons set forth in Runion, we grant the petition and quash the trial court's order. See also Murray v. Regier, 27 Fla. L. Weekly S1008, ___ So.2d ___, 2002 WL 31728885 (Fla. Dec. 5, 2002); Krischer v. Faris, 838 So.2d 600 (Fla. 4th DCA2003).[1]
STONE, STEVENSON and MAY, JJ., concur.
NOTES
[1]  We note the trial court did not have the benefit of Murray, Faris, and Runion when it ruled on the defendant's motion.